DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Status of Claims Pending as of the 10/28/2021 Office Action
01.	The rejections rejection(s) of and objections to the claims in the 10/28/2021 "Office Action" are maintained. Claims 27, 28, 33, 37, 38, and 40-44 remain withdrawn from further consideration as being directed to an invention restricted from further examination on the merits.
Response to Arguments
02.	The arguments in the 12/23/2021 "Response" to the 10/28/2021 "Office Action" have been fully considered. These arguments however are not found persuasive. 
		Responding to the objection to the specification under 1.75(d)(1) and the rejection under 112(a) (the latter for lacking written description support), the 12/23 Response contends that the parent's specification supports the language newly recited in the amended claims.
Specifically, the Response contends that: 
Independent claims 7 and 8 were amended in the Amendment of July 15, 2021 to recite that the ferroelectric 
has a polar and chiral crystal structure without inversion symmetry through an inversion center. The ferroelectric crystalline material comprises a material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx). The ferroelectric crystalline material further comprises least one dopant selected from the group consisting of yttrium (Y), strontium (Sr), niobium (Nb), tantalum (Ta), lanthanum (La), gadolinium (Gd), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), and indium (In). 
Parent Application, paragraph [0054] (corresponding to paragraph [0055] of the present application). Applicant notes that the above-referenced paragraph discloses each of the ferroelectric crystalline materials and each of the dopants recited in independent claims 7 and 8. 
  	Paragraph [0056] of the Parent Application describes that "the method may further comprise annealing the ferroelectric crystalline material and altering a crystal structure of the ferroelectric crystalline material." Id., paragraph [0056]. In addition, paragraph [0057] of the Parent Application describes that 
the present disclosure describes a method of forming a semiconductor structure. The method comprises forming a ferroelectric crystalline material over a substrate. The ferroelectric crystalline material has a polar and chiral crystal structure without inversion symmetry through an inversion center. The ferroelectric crystalline material is selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx). The ferroelectric crystalline material is doped with at least one dopant selected from the group consisting of yttrium (Y), strontium (Sr), niobium (Nb), tantalum (Ta), lanthanum (La), gadolinium (Gd), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), and indium (In). The method further comprises forming at least one electrode proximate the ferroelectric crystalline material. 
Id., paragraph [0068]. Again, the above-referenced paragraph describes each of the ferroelectric crystalline materials and the dopants recited in independent claims 7 and 8. The next paragraph (i.e., paragraph [0069] of the Parent Application) describes that "[i]n some embodiments, the FE crystalline material 140 may be annealed and crystallized into a stable ferroelectric crystalline phase, without requiring the capping effect to stabilize such ferroelectric crystalline phase. By way of non-limiting such stable ferroelectric crystalline phase may be orthorhombic Pbc21 phase." Id., paragraph [0069] (emphasis added). Accordingly, paragraphs [0056],[0057], [0068], and [0069] describe that the ferroelectric crystalline material is selected from the group consisting of the high-k dielectric materials and including the at least one dopant selected from the group consisting of the dopants recited in independent claims 7 and 8; that the ferroelectric crystalline material is annealed to alter the crystalline structure of the ferroelectric crystalline material and initiate crystallization into the desired ferroelectric phase; and that the stable ferroelectric crystalline phase may be orthorhombic. Further, paragraphs [0065]-[0067] of the Parent Application describe annealing conditions when the ferroelectric crystalline material comprises a high-k dielectric material doped with various dopants. 
Since paragraphs [0054]-[0057], [0065], and [0067]-[0069] of the Parent Application disclose the ferroelectric crystalline materials, the dopants, and the orthorhombic crystalline structure of the doped ferroelectric crystalline materials, a person of ordinary skill in the art, upon reading the combination of above-mentioned paragraphs, would understand the Parent Application to provide sufficient support for the subject matter of claims 7 and 8. Contrary to the Examiner's implication in the Final Office Action, there is no requirement under U.S. practice rule that the support be found in a single paragraph of the as-filed specification.
In view of the foregoing, Applicant respectfully submits that the as-filed specification provides clear support for the terms and phrases of independent claims 7 and 8. Therefore, Applicant respectfully requests that the Examiner withdraw the instant objection to the specification. 

It is important to note that the scope of the claims is not a generic ferroelectric material doped with generic (or specific) dopant, in an orthorhombic crystal phase. Rather, the scope is of enumerated specific materials, doped with enumerated specific dopant, the materials being in orthorhombic crystal phase. As such there must be written description support for the enumerated specific materials, doped with enumerated specific dopant, the materials being in orthorhombic crystal phase.
As to the Response, at the outset, it is noted that bolding puts emphasis on a portion of the disclosure that is irrelevant in persuading a change of position. Moreover, the Response's specific admission, closely followed by a generalized conclusion glossing over key, admitted disclosure, at best, does not help persuade a change of position.
Specifically, first, it is noted that the Response is able to bold (to add emphasis), yet the Response fails to bold orthorhombic as being mentioned, let alone disclosed anywhere in paragraphs [0054]-[0057], [0065], [0067], and [0068]. The Response, therefore, is found to admit there is no disclosure of orthorhombic anywhere in these paragraphs. 
Second, as to [0069], it is noted that the express disclosure, as reproduced above, is that:
"[i]n some embodiments, the FE crystalline material 140 may be annealed and crystallized into a stable ferroelectric crystalline phase, without requiring the capping effect to stabilize such ferroelectric crystalline phase. By way of non-limiting example, such stable ferroelectric crystalline phase may be orthorhombic Pbc21 phase." Bolded and underlined herein, by Examiner, for relevant emphasis.
x), as the material elected for prosecution in this application) are all disclosed to be ion the orthorhombic phase as used in the claimed invention.
For the sake of argument, only, as far as 112(a) issues are concerned, the underlining and bolding of [0069], as shown in this advisory, shows that the disclosure, at best is: "[i]n some embodiments, the FE crystalline material 140 may be annealed and crystallized into a stable ferroelectric crystalline phase[, which] may be [in] orthorhombic Pbc21 phase." 
So, ignoring for the sake of argument only whether the disclosure herein needs or doesn't need capping, at best, the disclosure is: "[i]n some embodiments, the FE crystalline material 140 … may be [in] orthorhombic Pbc21 phase," rather than the Response's contention that "paragraphs [0056],[0057], [0068], and [0069] describe that the ferroelectric crystalline material is selected from the group consisting of the high-k dielectric materials [enumerated in independent claims 7 and 8,] and including the at least one dopant selected from the group consisting of the dopants recited in independent claims 7 and 8[, and] that the ferroelectric crystalline material is annealed to alter the crystalline structure of the ferroelectric crystalline material and initiate crystallization into the desired ferroelectric phase; and that the stable ferroelectric crystalline phase [is in fact, not just may be] orthorhombic," for all of the materials recited in independent claims 7 and 8. And there still is no evidence or showing of express/actual or inherent disclosure that zirconium oxide (ZrOx) is used herein in its orthorhombic phase. 
Third, it is noted that the original disclosure is capable of and in fact does expressly enumerate a material that is orthorhombic (see, for example, [0006], [0026]-[0033] of the PGPUB corresponding to this application), but fails to mention anything about "all," or all of the now specifically identified materials in or ZrOx (as the specifically elected material for examination herein) being used in their/its orthorhombic phase, as opposed to other crystal phases. 
It is noted that 112(a) written description support requires express/actual or inherent disclosure. For example, In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
As to the double patenting rejection, it is noted that the claims, as lacking written description support have an effective priority date only as of the date they are introduced, which is 7/21/2021, which is after the priority date of the Patent over which they are double patent rejected. 
The Response fails to persuade that the original disclosure meets Rule 1.75(d)(1) requirements and the claims have written description support as required by 112(a).
As to the double patenting rejection, it is noted that the claims, as lacking written description support have an effective priority date only as of the date they are introduced, which is 7/21/2021, which is after the priority date of the Patent over which they are double patent rejected. 
The objections to and the rejections of the claims, therefore, are maintained.
CONCLUSION
03.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814